FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jahns U.S. Patent Application Publication No.: 2015/0336853 A1.
	Jahns discloses a process of selectively treating parts of the surface of a porous dental ceramic comprising the steps of a) providing a composition and a porous dental ceramic having an outer surface, b) applying the composition to only a part of the outer surface of the porous dental ceramic, c) optionally drying the porous dental ceramic, and d) optionally firing the porous dental ceramic, wherein the composition comprises--a liquid being miscible with water, but not being water, --a whitening agent comprising nano-sized metal oxide particles, metal ion containing components or mixtures thereof which precipitate if the composition is adjusted to a pH above 5, --acid, complexing agent or mixture thereof. The invention also relates to a dental ceramic article obtainable by a process, see abstract.
	Zinc metal ion is specifically disclosed as an effective metal ion according to the invention, see paragraph [0053]. 
	Salt forming anions such as halides (fluoride, chloride, bromide), nitrate etc. are directly disclosed in paragraph [0114]. 
	Anions for forming organic complexes, such as lactate, with the metal cation are directly disclosed in paragraph [0116]. 
	Good bleaching results are achieved within a concentration of about 1 to about 20% by weight of the whitening agent with respect to the metal, see paragraph [0125]. 
	Applicant’s claims are deemed to be anticipated over the Comparative Example set forth on page 10 of the specification. Said Comparative Example directly teaches a process of bleaching porous pre-sintered zirconia with a composition comprising 10 g of de-ionized water, 0.20 g of triammonium citrate and 2.00 g of aluminum(III) chloride. 

Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jahns U.S. Patent Application Publication No.: 2015/0336853 A1. 
Jahns has been described above and differs from applicant’s claimed invention in that there is not a direct teaching (i.e. by way of an example) to: 1) to where the metal salt/complex is one of those as set forth in applicant’s claim 19, and 2) wherein the metal compound is a liquid metal compound according to applicant’s claim 17. 
It would have been obvious to one having ordinary skill in the art to use Jahns disclosure, specifically said above cited paragraphs, as strong motivation to actually select Zinc as the metal cation [0053], and to select either chloride or nitrate [0114] as the anion, such that zinc dichloride and/or zinc nitrate is/are used as the bleaching agent for the zirconia. It is not inventive to merely follow the direct suggestions of a prior-art reference. 
Likewise it have been obvious to one having ordinary skill in the art to use Jahns disclosure, specifically said above cited paragraphs, as strong motivation to actually select Zinc as the metal cation [0053], and to select lactate as the anion complexing agent [0116], such that zinc lactate is used as a liquid metal bleaching compound for the zirconia. It is not inventive to merely follow the direct suggestions of a prior-art reference. 

Claims 14-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolz U.S. Patent Application Publication No.: 2017/0189143 A1.
Wolz discloses a process for producing a ceramic body (100), in particular a dental ceramic blank, having selectively adjustable degrees of expression of one or more different physical properties, wherein the ceramic body (100) has a porosity to enable the control of a selective distribution of one or more chemical substances (101, 102) that are suitable for influencing the physical properties of the ceramic body (100), and in a first step, which is a loading step, the ceramic body is loaded with one or more solutions (104) of the one or more chemical substances (101, 102). In a second step, which is a distribution step, the distribution of the one or more chemical substances (101, 102) within the porous ceramic body (100) is controlled, wherein a progression and/or a spatial progression of the degree of expression of the one or more physical properties can be produced. The control is effected by adjusting one or more ambient parameters (106) in an environment (108), in particular by adjusting the air humidity and/or the pressure and/or the temperature, see abstract.
Wolz’s paragraph [0090] discloses that prefabricated ceramic zirconium oxide (i.e. zirconia) can be treated with an aluminum nitrate oxidizing agent. 
Wolz “differs” from applicant’s claimed invention only in that there does not seem to be a direct teaching (i.e. by way of a specific example) to where prefabricated ceramic zirconium oxide (i.e. zirconia) is actually treated with an aluminum nitrate oxidizing agent.
It would have been obvious to one having ordinary skill in the art to use Wolz’s disclosure, especially paragraph [0090], as very strong motivation to actually treat prefabricated ceramic zirconium oxide (i.e. zirconia) with an aluminum nitrate oxidizing agent. It is not inventive to merely follow the direct suggestions of a prior-art reference. 

Response to Arguments
        Applicant's arguments filed 07/01/22 with the amendment have been fully considered but are not persuasive to put the application in condition for allowance for the reasons set forth above. Additional examiner comments are set forth next. 
          Independent claim 14 has been amended to “A method of bleaching pre-shaded zirconia,”. According to paragraphs [0005] and [0009] of applicant’s specification, “pre-shaded” mean that the zirconia has already been colored. As such, applicant’s claimed method is one of bleaching the pre-shaded (i.e. already colored zirconia) with the claimed bleaching agent(s) to remove some of the color.
	Applicant argues: “In contrast, Jahns requires that the disclosed whitening agent applied to the outer surface of a dental material to add the whitening agent to the dental material. See, e.g., Jahns at ([0027]. The addition of a whitening agent is adding white color to the dental material, not removing color. Furthermore, Jahns is directed to “individual colouration or whitening,” indicating that the compositions are intended to add spots of color to a dental material. Jahns at {{{[0072]- [0075]. Colouration or addition of a whitening agent is not, “reduc[ing] the intensity of color in the pre-shaded zirconia,” as claimed. Therefore, Applicant respectfully submits that Jahns fails to disclose each and every element of amended claim 14.”. 
The Examiner response is as followed: Applicant’s imbedded statement of: “The addition of a whitening agent is adding white color to the dental material, not removing color.”, is held by the examiner to be factually incorrect. It is well known that a bleaching agent oxidizes the coloring substances on the object being bleached, thus resulting in a whiter color. White as such is not a color but rather the absence of a color. 
Furthermore, the fact that Jahns method allows for first colorizing the zirconia before beaching the zirconia is noted, but such in no way distinguishes Jahns method from applicant’s claimed method because applicant’s claimed method requires the use of “pre-shaded” zirconia (i.e. zirconia that has already been colored)!
Applicant’s further arguments over the other applied prior-art reference to Wolz, are basically the same as applicant’s arguments over the applied Jahns reference and the examiner’s rebuttle to said arguments is the same as set forth in regards to the Jahns reference. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117. The examiner can normally be reached M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1764